DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 11/18/2021 has been entered. 
Claims 2, 4, 10-11, 15, 17, 20 and 22 are amended.
Claims 1-25 are pending of which claims 1, 14 and 19 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Wayne P. Bailey (Reg. No. 34,289) on 12/30/2020. The application has been amended as follows: 
In the claims: 
Please amend claims 1, 3, 5, 14, 16 18-19, 21 and 23 as follows:
--

Claim 1:
1.	(Currently Amended)	A method for reducing attack surface by selectively collocating applications on host computers, the method comprising:
	measuring system resources utilized by each application running in a plurality of host computers of a data processing environment;  
determining which applications running in the plurality of host computers utilize similar system resources; and
collocating those applications utilizing similar system resources on respective host computers, wherein the collocating comprises:
	determining a greatest amount of attack surface reduction in each respective host computer based on placement of a particular set of applications having a similar system resource utilization footprint on a particular host computer and removal of a determined set of unused system resources corresponding to that particular host computer running that particular set of applications;
assigning each respective set of applications having the similar system resource utilization footprint to a specified host computer that has the greatest determined amount of attack surface reduction; and
	placing each respective set of applications having the similar system resource utilization footprint on its assigned host computer in the data processing environment.

Claim 3:
3.	(Currently Amended) The method of claim 1 further comprising:
	performing a boot strap operation on the plurality of host computers in the data processing environment;
	
profiling the applications running on the plurality of host computers to obtain a system resource utilization footprint of each respective application, wherein a system resource utilization footprint identifies a pattern of system resource usage by a particular application running on a host computer; and
identifying a plurality of different sets of applications having similar system resource utilization footprints based on the profiling of the applications.

Claim 5:
5.	(Cancelled) 

Claim 14:
14.	(Currently Amended) A computer system for reducing attack surface by selectively collocating applications on host computers, the computer system comprising:
	a bus system;
	a storage device connected to the bus system, wherein the storage device stores program instructions; and
	a processor connected to the bus system, wherein the processor executes the program instructions to:
	measure system resources utilized by each application running in a plurality of host computers of a data processing environment;  
determine which applications running in the plurality of host computers utilize similar system resources; and
collocate those applications utilizing similar system resources on respective host computers, wherein the collocate comprises:
	determine a greatest amount of attack surface reduction in each respective host computer based on placement of a particular set of applications having a similar system resource utilization footprint on a particular host computer and removal of a determined set of unused system resources corresponding to that particular host computer running that particular set of applications;
	assign each respective set of applications having the similar system resource utilization footprint to a specified host computer that has the greatest determined amount of attack surface reduction; and
	place each respective set of applications having the similar system resource utilization footprint on its assigned host computer in the data processing environment.

Claim 16:
16.	(Currently Amended) The computer system of claim 14, wherein the processor further executes the program instructions to:
	perform a boot strap operation on the plurality of host computers in the data processing environment;
	
profile the applications running on the plurality of host computers to obtain a system resource utilization footprint of each respective application, wherein a system resource utilization footprint identifies a pattern of system resource usage by a particular application running on a host computer; and
identify a plurality of different sets of applications having similar system resource utilization footprints based on the profiling of the applications.

Claim 18:
18.	(Cancelled)

Claim 19:
19.	(Currently Amended) A computer program product for reducing attack surface by selectively collocating applications on host computers, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
	measuring system resources utilized by each application running in a plurality of host computers of a data processing environment;  
determining which applications running in the plurality of host computers utilize similar system resources; and
collocating those applications utilizing similar system resources on respective host computers, wherein the collocating comprises:
	determining a greatest amount of attack surface reduction in each respective host computer based on placement of a particular set of applications having a similar system resource utilization footprint on a particular host computer and removal of a determined set of unused system resources corresponding to that particular host computer running that particular set of applications;
	assigning each respective set of applications having the similar system resource utilization footprint to a specified host computer that has the greatest determined amount of attack surface reduction; and
	placing each respective set of applications having the similar system resource utilization footprint on its assigned host computer in the data processing environment.

Claim 21:
21.	(Currently Amended) The computer program product of claim 19 further comprising:
	performing a boot strap operation on the plurality of host computers in the data processing environment;
	
profiling the applications running on the plurality of host computers to obtain a system resource utilization footprint of each respective application, wherein a system resource utilization footprint identifies a pattern of system resource usage by a particular application running on a host computer; and
identifying a plurality of different sets of applications having similar system resource utilization footprints based on the profiling of the applications.

Claim 23:
23.	(Cancelled)

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-4, 6-17, 19-22 and 24-25 are allowed.  
The claims are directed to novel and non-obvious methods, systems and computer program products for “collocating those applications utilizing similar system resources on respective host computers, wherein the collocating comprises: determining a greatest amount of attack surface reduction in each respective host computer based on placement of a particular set of applications having a similar system resource utilization footprint on a particular host computer and removal of a determined set of unused system resources corresponding to that particular host computer running that particular set of applications; assigning each respective set of applications having the similar system resource utilization footprint to a specified host computer that has the greatest determined amount of attack surface 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.